                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:19-CV-339-DCK

LATEASHA WALKER,                                     )
                                                     )
                    Plaintiff,                       )
                                                     )
       v.                                            )          ORDER
                                                     )
KINETIC CONCEPTS, INC.; and                          )
KCI WELFARE BENEFIT PLAN,                            )
                                                     )
                  Defendants.                        )
                                                     )


       THIS MATTER IS BEFORE THE COURT sua sponte regarding the status of the

case. The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C §636(c),

and immediate review is appropriate.

       The undersigned observes that a “Pretrial Order And Case Management Plan” (Document

No. 17) was issued on October 8, 2019, that set deadlines including: mediator designation –

December 16, 2019; discovery – April 11, 2020; mediation report – April 15, 2020; and

motions – May 1, 2020. There have been no filings in this case since January 2020, and the

parties have failed to identify their mediator or file a mediation report.

       IT IS, THEREFORE, ORDERED that the parties shall file a Status Report, jointly if

possible, or a Stipulation of Dismissal, on or before July 22, 2020.

       SO ORDERED.




            Case 3:19-cv-00339-DCK Document 30 Filed 07/14/20 Page 1 of 1
